Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
     The closest prior art to Bates (5155927) which shows a foam element (30) with recesses and openings (as shown at 36 and 38) with cushions (100 and 200) disposed within the recesses arranged and located substantially as claimed but fails to teach or show “a peripheral wall extending from the top surface to the bottom surface between the first end and the second end to enclose the first recess along
the other of the medial side or the lateral side of the foam element and between the
third end and the fourth end to enclose the second recess along the other of the
medial side or the lateral side” as claimed.  Specifically the peripheral wall of Bates on the opposite side from the openings does not have a peripheral wall extending from the first end to the second end nor from the third end to the fourth end in that the opposite sides from the openings have openings located therein because the openings 36 and 38 have portions which are arranged to be direcly medial or laterally from the other opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement filed 7/16/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the crossed through documents are not in proper form.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  IT is noted that all of these references were considered on a proper IDS filed form on the same date as attached.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732